Citation Nr: 1341642	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his parents.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1993 to November 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Regional Office (RO) which determined that new and material evidence had been received to reopen service connection for a lumbar spine disorder, and then denied service connection for a lumbar spine disorder on the merits.  

This case was previously before the Board in March 2013 where, in pertinent part, the Board determined that new and material evidence had been received to reopen service connection for a lumbar spine disorder, bifurcated the claim into two separate issues of entitlement to service connection for a lumbar spine disorder on a direct basis and entitlement to service connection for a lumbar spine disorder as secondary to the service-connected bunionectomies of the right and left feet, denied entitlement to service connection for a lumbar spine disorder on a direct basis on the merits, and remanded entitlement to service connection for a lumbar spine disorder as secondary to the service-connected bunionectomies of the right and left feet to obtain a VA examination.  The case was returned to the Board for appellate consideration.  

The Board finds that there has been substantial compliance with the directives of the March 2013 remand as the necessary examination was conducted and the examination report is of record.  The examination report reflects that the VA examiner reviewed the record, conducted appropriate testing, including range of motion, muscle strength, sensory, and straight leg tests, provided an opinion, and gave sufficient rationale for that opinion.  As such, an additional remand to comply with such directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 Board video hearing in Houston, Texas.  The hearing transcript has been associated with the record.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran previously submitted a claim for a total disability rating based on individual unemployability (TDIU), which was adjudicated by the RO in March 2012.  The Veteran did not appeal that decision.  Since the March 2012 rating decision became final, VA has not received any evidence or assertion linking the Veteran's claim for service connection for a lumbar spine disorder to his unemployment.  Therefore, the Board will not infer jurisdiction over the claim for TDIU.  This case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involves an unadjudicated claim for TDIU. 


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spine disabilities of degenerative joint disease, lumbago, and mechanical back pain.

2.  The Veteran is service connected for bunionectomies of the right and left feet.

3.  The Veteran's lumbar spine disabilities are not causally related to or permanently worsened by the service-connected bunionectomies of the right and left feet.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.326(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In March 2007, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  In September 2007, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a secondary service connection claim.  The March 2007 and September 2007 VCAA notices were issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  The issue on appeal was readjudicated in the February 2011 statement of the case (SOC), the February 2012 supplemental statement of the case (SSOC), and a subsequent May 2013 SSOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA examinations, including examinations in April 2007, September 2010, October 2011, and May 2013.  The examination reports are of record.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2013 Board decision remanded the issue of service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet, finding that the April 2007 and October 2011 spinal examinations failed to address whether the Veteran's lumbar spine disorder was aggravated (worsened beyond normal progression) by his service-connected bunionectomies of the right and left feet.  The May 2013 VA spinal examination report reflects that relevant records were reviewed and that the issue of aggravation was adequately addressed.  Stegall, 11 Vet. App. 268.

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  The remaining issue of service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet has been adequately developed.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Service Connection for a Lumbar Spine Disorder as Secondary to Service-Connected Bunionectomies of the Right and Left Feet

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The theories of direct and presumptive service connection for a lumbar spine disorder were addressed in the March 2013 Board decision and will not be addressed in the instant Board decision.

At the December 2012 Board hearing before the undersigned, as well as in his January 2008 notice of disagreement (NOD) and February 2011 substantive appeal, the Veteran advanced that his lumbar spine disorder may have been caused or aggravated by his service-connected bilateral bunionectomies.

The Veteran is currently service connected for bunionectomies of the right and left feet.  He has also been diagnosed with lumbar spine disabilities including degenerative joint disease, lumbago, and mechanical back pain.  In April 2007, a VA examiner diagnosed the Veteran with lumbosacral spine degenerative joint disease.  A September 2010 VA spinal examination report conveys that the Veteran was diagnosed with lumbago.  At a May 2013 VA spinal examination, the examiner found that the Veteran was suffering from mechanical back pain.  As such, the remaining element is whether the evidence of record establishes a nexus between the current lumbar spine disorder and the service-connected bunionectomies of the right and left feet. 

In April 2007, the Veteran was afforded a VA examination to address his service-connected foot disabilities and their impact, if any, on the existing back disorder.  After interviewing the Veteran and conducting a physical examination, the VA examiner diagnosed lumbosacral spine degenerative joint disease.  In a subsequent August 2007 addendum opinion, the VA examiner opined that the Veteran's back disorder was not caused by or a result of his service-connected bunionectomies.  The VA examiner explained that "there is no medical evidence that a patient status post bilateral bunionectomy may develop degenerative joint disease of the lumbosacral spine or any lumbar arthritic condition."  

The March 2013 Board decision remanded the issue of service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet for a more thorough VA spinal examination which was to specifically address the theory of aggravation.  The report of a May 2013 VA spinal examination reflects that the examiner reviewed the record and conducted an in-person examination of the Veteran.  A diagnosis of mechanical back pain was advanced.  The examiner opined that the Veteran's lumbar spine disorder was not aggravated by his service-connected bunionectomies of the right and left feet.  As a reason for the opinion, the VA examiner explained that the Veteran had normal gait, and that the medical literature does not link bunionectomy with the development or aggravation of back pain.

The Board finds the April 2007 and March 2013 VA medical opinions and findings to be highly probative as to whether the Veteran's lumbar spine disorder is causally related to or permanently worsened by his service-connected bunionectomies of the right and left feet.  The April 2007 and March 2013 VA medical examination reports considered the Veteran's statements, conducted a physical examination, and provided a rationale for the opinions stated. 

Additional VA spinal and foot examinations were conducted in September 2010 and October 2011.  As these examinations did not sufficiently address whether the Veteran's service-connected bunionectomies of the right and left feet caused or aggravated the Veteran's lumbar spine disorder, the reports are of minimal probative value for purposes of the instant Board decision.

In making its determination, the Board has considered post-service VA and private treatment notes relating to the Veteran's lumbar spine disorder.  While many of these records identify a long history of complaints and treatment for back pain and/or a lumbar spine disorder, they offer no medical opinion as to the etiology of the Veteran's lumbar spine disorder, to include whether it is secondary to the service-connected bunionectomies of the right and left feet.

The Board has also considered the Veteran's statements asserting a nexus between his lumbar spine disabilities and his service-connected bunionectomies of the right and left feet.  The Veteran is competent to assert that he has suffered from low back pain, as pain is a symptom that can be detected with the five senses.  Layno, 6 Vet. App. at 469.  He is also competent to convey a doctor's diagnosis of lumbar spine disabilities.  In this case, he has not related that a medical professional has made such a nexus.  Davidson, 581 F.3d 1313.  

Lumbar spine disorders such as arthritis are medically complex as there are multiple possible etiologies.  In the instant case, the Veteran has been diagnosed with degenerative joint disease, lumbago, and mechanical back pain.  Further, while some general symptoms such as pain and stiffness are observable by the senses, major aspects of a lumbar spine disorder necessary to constitute a diagnosis for a back disorder as complex as arthritis are not observable by the senses.  As the Court has explained, degenerative joint disease "is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).  Such internal and unseen joint changes are not capable of lay observation, though some associated symptoms may be.  Davidson, 581 F.3d 1313.  

Secondary service connection also requires knowledge of the interaction between joints in different, remote anatomical locations to make a nexus.  No theory has been put forth by the Veteran as to how his service-connected bunionectomies of both feet are purported to affect the lumbar spine, e.g., by altered gait, systemic disease process, or having caused a fall or other injury.  The Veteran has not even asserted that there is any mechanism, such as altered gait, by which his bunionectomies, which affect both feet, could cause a back disability.  When questioned about such a relationship at the December 2012 Board hearing, the Veteran responded, "it could be my feet causing it or - I really think it's my back.  It's just my back doing this all on its own."  The Veteran is not a medical professional, and he has not offered any form of medical qualification or education.  Moreover, he has not even offered a purported opinion of relationship, but has simply claimed secondary service connection.  

For these reasons, and upon review of all the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of a relationship between the Veteran's service-connected bunionectomies of the right and left feet and his lumbar spine disabilities.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


